Title: From George Washington to William Fitzhugh, 30 May 1798
From: Washington, George
To: Fitzhugh, William



My dear Sir,
Mount Vernon 30th May 1798.

Particular business called me to Alexandria yesterday under a promise of returning to dinner, and under an expectation (in which I was disappointed) of finding Mr Law & family here on my arrival.
Just as I was about leaving town, and hardly in time for the above purpose (or I would have called upon you) Mr Lear informed me of the conversation you had had with him, relative to Mr Anderson’s tender of his Services to you as a Manager. Was Mr Stuarts offer for the same place or that of an overseer [?]
The letter herewith enclosed from Mr Anderson to me, & the rough copy of my answer to him, will let you know precisely on what footing the matter between us stands. To these, as well for your information, injustice to Mr Anderson, and by way of explanation

of my own conduct towards him, it is necessary I should add
1st That I believe him to be a very industrious man; a very honest, zealous & well intentioned man, and for any thing I know to the contrary (though when he goes to Alexandria he never returns but at very late hours) he is a very sober man: I believe moreover, that he understands how to prepare ground for all kinds of Crops (such I mean as he has been accustomed to cultivate) well; knows how to put them in, and to manage them afterwards. I think also, that he knows how to prepare for, and manage grass. So much for his good qualities. I must now give the counter part, the mentioning of which, occasionally to him (and no other) has produced his discontents; these are
2dly Want of system. want of foresight in the arrangement of his business—shifting from thing to thing, without finishing any thing at once; often at the loss of as much time (which he seems not to have estimated the value of) as would have accomplished the object which was left: Expence in providing for the Farms, & inattention to them afterwards; in a word, want of œconomy. To these may be added, that although he expresses a wish to be governed in all things, you can find fault with nothing without hurting his feelings; but these do not show themselves in the least kind of indecency, or impertinance; on the contrary there is no man more obliging.
This is a candid statement of facts and as I think his errors are overbalanced, and the consequences of them may be avoided under one’s own eyes, I had, as he has been informed, no intention of parting with him; especially as he has run me into a very considerable expence (contrary I may say to my intention, or wishes) in erecting a Distillery which I shall not know what well to do with.
Understanding that he has formed some business for town to day (no doubt to come to some understanding with you) I have thought it expedient before the interview, to apprise you of these details. With sincere regard, I remain your Affecte Servant

Go: Washington


P.S. Did Mr Anderson expect to fill the place of Mr Dance immediately, or that you would keep it unoccupied until his term expired with me—the 1st of January next? I would thank you also, to let me know the date, or dates of his letters of application to you, for the management of your Estate at Ravensworth. His letter to me, & my answer you will be so good as to return.

